  Case 19-11127           Doc 9       Filed 10/03/19         Entered 10/03/19 10:06:10               Page 1 of 8



                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF LOUISIANA

IN RE: Russell T. Flowers                                                               Case No.:19-11127
       Greta G. Flowers

          CHAPTER 13 PLAN AND MOTION FOR FRBP RULE 3012 VALUATION

   Original plan
   Amended plan-Date amended: ________________________
   Modified plan (post-confirmation)-Date modified: ______________________
           Reason for modification:_______________________________________________________

To Creditors:

    Your rights may be affected by this plan. Your claim may be reduced, modified, or
eliminated.

    You should read this plan carefully and discuss it with your attorney if you have one in this
    bankruptcy case. If you do not have an attorney, you may wish to consult one.

    If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
    attorney must file an objection to confirmation at least 15 days before the date set for the
    hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy
    Court may confirm this plan without further notice if no objection to confirmation is filed. See
    Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be
    paid under any plan.

    The following matters may be of particular importance. Debtors must check one box on each line to
    state whether or not the plan includes each of the following items. If an item is checked as “Not
    Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.


    1.1      Nonstandard provisions, set out in paragraph 12                 Included          Not Included
    1.2      A limit on the amount of a secured claim (cramdown),            Included          Not Included
             set out in paragraph 5(E), which may result in a partial
             payment or no payment at all to the secured creditor
    1.3      Avoidance of a judicial lien or nonpossessory,                  Included          Not Included
             nonpurchase money security interest, set out in
             paragraph 5(G)


(2) Payment and Term

     The Debtor’s future earnings are submitted to the supervision and control of the trustee, and the Debtor
shall pay to the trustee $1,500.00 monthly for 60 months.
     From the Debtor’s payments to the trustee, the trustee shall distribute funds as provided in this plan:




                                                 Page 1 of 8
  Case 19-11127                Doc 9      Filed 10/03/19         Entered 10/03/19 10:06:10               Page 2 of 8



(3) Trustee Claims

       The trustee shall receive $9,000.00 as an administrative expense entitled to priority under 11 U.S.C.
§507 (a) (1) (ten percent (10%) of “payments under the plan”).

(4)    Priority Claims

       A. ATTORNEY FEES

                                                                     Fees to be
                                                        Fees            paid
                                                     Debtor paid    through the      Terms           Monthly
         Attorney’s Name               Total Fees    pre-petition       plan        (Months)        Installment
Derren S. Johnson                      $3,000.00       $130.00      $2,870.00         1-2           $1,225.00
                                                                                       3            $ 420.00
Derren S. Johnson                      $1,000.00          $0.00         $1,000.00    13-55          $ 23.26
*Escrowed Future Attorney Fees
*The escrowed funds will be used to pay future attorney fees incurred during the pending chapter 13 case only if court
ordered. Such fees include, but are not limited to, the negotiation of a consent order on the debtor’s real estate or
automobile, filing of miscellaneous motions, and future plan modifications. Escrowed funds are to be paid to general
unsecured creditors in the event of their non-use for purposes of closing out the case or in the event of conversion.

       B. TAXES

       The following claims entitled to priority under 11 U.S.C. §507 shall be paid in full in deferred cash
payments unless the holder of a claim has agreed to a different treatment of its claim, as specified in
paragraph 12.
                                                                              Terms              Monthly
                Name of Creditor                     Amount of Claim         (Months)           Installment
IRS                                                    $22,000.00             4-60               $385.96

LDRT                                                    $3,000.00             4-60               $ 52.63


       C. DOMESTIC SUPPORT OBLIGATIONS (“DSO”)

          1.        Ongoing DSO claims

               a.       None. If none, skip to paragraph (5) “Secured Claims” below.

               b.    Debtor(s) shall pay all post-petition DSO claims directly to the holder(s) of the
                     claim(s), and not through the chapter 13 trustee.

               c.    List the name(s) and address(es) below of the holder(s) of any DSO as defined in 11
                     U.S.C.§101 (14A). Do not disclose names of minor children, who must be identified only as
                     “Minor child #1,” “Minor child #2,” etc. See 11 U.S.C §112.


                                                                                             Monthly
      Name of DSO claim holder                Address, city, state and zip                   Payment
                                                                                                $


                                                     Page 2 of 8
  Case 19-11127               Doc 9      Filed 10/03/19         Entered 10/03/19 10:06:10               Page 3 of 8



         2.        DSO Arrearages

              a.       None. If none, skip to paragraph (5) “Secured Claims” below.

              b. The trustee shall pay DSO arrearages from the Debtor’s plan payments. List the
                 name and address of the holder of every DSO arrearage claim, amount of arrearage
                 claim and monthly payment below. Do not disclose names of minor children, who
                 must be identified only as “Minor child #1,” “Minor child #2,” etc. See 11 U.S.C
                 §112.


      Name and address of DSO claim            Arrearage Claim           Term                  Monthly
                 holder                            Amount               (Months)              Installment
      Name:                                            $                                           $
      Address:




              c.   Except to the extent arrearages are included in the order, pre-petition assignment orders shall
                   remain in effect and the Debtor shall continue to make payments pursuant to the terms of the
                   order.

         3.        DSO assigned or owed to a governmental unit under 11 U.S.C. §507 (a)(1)(B)

              a.      None. If none, skip to paragraph (5) “Secured Claims” below.

              b.   Pursuant to any pre-petition income assignment order, the Debtor shall make all post- petition
                   payments on DSO claims assigned to a governmental unit directly to the assignee of the
                   claim.

              c.   List the name and address of the holder of every assigned DSO arrearage claim, amount of
                   arrearage claim and monthly payment amount or other special provisions below. The Debtor
                   also shall describe in detail any special provisions for payments of these claims in paragraph
                   12 of this plan.

                                                 Arrearage Claim          Term                  Monthly
 Name and address of DSO claim holder                Amount              (Months)              Installment
 Name:                                                     $                                        $
 Address:




(5)   Secured Claims

      A. PRINCIPAL RESIDENCE

            1.         Current Payments

         Except as otherwise provided in this plan or by court order, and pursuant to 11 U.S.C. § 1322(b)(5)
and (c), after the date of the petition and throughout this chapter 13 case, the Debtor shall timely make all
usual and regular payments required by the debt instruments secured by non-voidable liens on real property



                                                    Page 3 of 8
   Case 19-11127                Doc 9         Filed 10/03/19             Entered 10/03/19 10:06:10               Page 4 of 8



(i.e., immovable property) that is the Debtor's principal residence, directly to each of the following lien
creditors:

                                           Security                                                           Monthly
       Lienholder                          Interest             Address of Property/Collateral              Installment
  PHH Mortgage/New Rez                      Home                   House & Lot located at                    $1,700.00
                                            Mtg.                   12694 Parkwood Drive
                                                                  Baton Rouge, LA 70815
*Monthly installment subject to escrow and interest rate changes as provided in note and mortgage.

*Resume in October, 2019.

             2.          Cure of Arrearages

      From funds available for distribution, the trustee shall pay arrearages to lienholders identified in
paragraph 5(A)(1) in monthly installments until the allowed arrearage claim of each lienholder has been
satisfied. See USC §1322(b)(3), (5) and (c).
                                            Pre- or
                                             Post-         Total Amount            Remaining
        Lienholder                          Petition       of Arrearages         Term (Months)       Monthly Installments
PHH Mortgage/New Rez                       Pre              $32,000.00                 3                  $805.00
                                           Petition                                  4-60                 $547.28


      B. SURRENDER OF PROPERTY

      Confirmation of this plan shall constitute the Debtor’s surrender to the following holders of secured
claims, in satisfaction of their secured claims, all the Debtor’s rights under the Bankruptcy Code, this plan, or
applicable non-bankruptcy law to the Debtor’s interest in the property securing the claims:
                                                        Amount of
                  Lienholder                          Secured Claim* Description of Collateral
 None
*Creditors contesting the proposed amount of a secured claim must file an objection by the time
prescribed by applicable local rules. The court will take evidence to determine the value of the secured
claim at the hearing on confirmation, pursuant to Federal Rule of Bankruptcy Procedure 3012. The
creditor must file a timely proof of claim in order to be paid.

            Confirmation of this plan will terminate the stay under 11 USC §§362 and 1301 to allow lienholders
to exercise non-bankruptcy law remedies as to the collateral. No further motion seeking stay relief is
required.

      C. PRE-CONFIRMATION ADEQUATE PROTECTION

      Pursuant to the order of the court, all adequate protection payments to secured creditors required by
§1326(a)(1) shall be made through the Chapter 13 trustee, unless otherwise ordered, in the amount provided
in the plan for that creditor. Adequate protection payments shall be subject to the trustee’s fee as set by the
designee of the United States Attorney General and shall be make in the ordinary course of the trustee’s
business from funds on hand as funds are available for distribution to creditors who have filed a claim.


                                                            Page 4 of 8
  Case 19-11127               Doc 9      Filed 10/03/19         Entered 10/03/19 10:06:10           Page 5 of 8



 Creditor name, address, and last                                                 Terms         Monthly
  four digits of account number            Security         Claim Amount         (Months)      Installment
Capital One Auto Finance                  2014 Lexus          $15,312.50            1-3          $125.00
7933 Preston Road                           ES350
Plano, TX 75024
Acct. # XXXXXXXXX7218



     D. SECURED CLAIMS NOT DETERMINED UNDER 11 U.S.C. §506

     This subsection provides for treatment of allowed claims secured by a purchase money security interest
in a vehicle acquired for the Debtor’s personal use, incurred within 910 days before the date of the petition,
or other collateral for debt incurred within one year before the date of the petition.           See “hanging
paragraph” following 11 U.S.C. §1325(a)(9).
     After confirmation, the trustee will make installment payments to the holder of each listed allowed
secured claim after subtracting the pre-confirmation adequate protection payments from the amount of the
claim.
                                                                                 Remaining
                                                          Claim      Discount       Term        Monthly
 Name of Creditor           Description of Property      Amount        Rate       (Months)     Installment
None


     E. SECURED CLAIMS DETERMINED UNDER 11 U.S.C. §506

     Any secured claims not treated in paragraphs 3(A), (B), (C), (D), (F) or (G) shall be determined under
11 U.S.C. §506(a), Federal Rule of Bankruptcy Procedure 3007 and 3012. The trustee shall make payments
to the claim holder in an amount not less than the allowed secured claim as of the effective date of the plan.
Each holder of a secured claim shall retain the lien securing the claim until the secured value, as determined
by the court, or the amount of the claim, whichever is less, is paid in full. The holders of the secured claims,
the Debtor’s proposed value and treatment of the claims are set forth below:

                                                                                 Remaining
                                                        Value of     Discount       Term        Monthly
  Name of Creditor      Description of Property          Claim         Rate       (Months)     Installment
Capital One Auto        2014 Lexus ES350               $15,312.50     6.5%          4-60         $310.37
Finance


     F. OTHER DIRECT PAYMENTS TO CREDITORS HOLDING SECURED CLAIM

     After the date of the petition and throughout this chapter 13 case, the Debtor shall timely make all usual
and regular payments required by the debt instruments secured by non-voidable liens directly to each of the
following lien creditors:
          Creditor                    Security           Description of Property/Collateral     Monthly
                                      Interest                                                 Installment
None
Reason for direct payment:

                                                      Page 5 of 8
   Case 19-11127                Doc 9         Filed 10/03/19             Entered 10/03/19 10:06:10                Page 6 of 8




       G.          MOTIONS TO AVOID LIEN

      The Debtor intends to avoid a judicial lien or nonpossessory, nonpurchase-money security interest held
by creditors listed in this section. The Debtor must file a motion to avoid the lien or security interest;
confirmation of this plan alone will not have any effect on the lien or security interest.


                 Lienholder                         Amount of Claim                     Nature of Lien to be Avoided
None

(6)    Unsecured Claims

       A.          CLASS A

       Class A comprises creditors holding allowed unsecured claims, except those allowed unsecured claims
treated in paragraph 4(B). Their claims shall be paid pro rata over the period of the plan as follows:
 Total Amount of Unsecured Claims (as                                                                       Monthly
            scheduled)*                                   Discount Rate               Term (Months)        Installment
$42,011.72                                                   2.75%                        4-12               $23.29
                                                                                          13-55              $ 0.03
                                                                                          56-60              $23.29
*Informational purposes only; to be included in Class A the claims must be allowed.



       B.          CLASS B (IF APPLICABLE)

       Class B comprises creditors holding allowed unsecured claims for which a co-Debtor is liable. To
maintain the stay of actions against the co-Debtor pursuant to 11 U.S.C. §1301, the trustee shall pay these
creditors one hundred percent (100%) of their allowed claims plus interest, as follows:
                                                                            Discount             Term         Monthly
            Name of Creditor                       Claim Amount               Rate             (Months)      Installment
None


       C.          CLASS C (IF APPLICABLE)

      Class C comprises creditors holding allowed unsecured claims treated separately in a manner that does
not discriminate against other unsecured creditors.
            Name of Creditor                 Claim Amount                      Reason
None


(7)    Liquidation Value

       The liquidation value of the estate is $0.00 due to tax liability and administrative expenses.

(8)    Present Value of Payments to Class A Unsecured Creditors

       The present value of the payments to be made to unsecured creditors under the plan using a


                                                            Page 6 of 8
  Case 19-11127             Doc 9      Filed 10/03/19         Entered 10/03/19 10:06:10                Page 7 of 8



2.75% annual discount rate is $308.98.

(9)    Executory Contracts and Unexpired Leases

       The Debtor [accepts or rejects] the following leases or executory contracts:
________________________________________________________________________________


The Debtor shall make all post-petition payments on assumed executory contracts and unexpired leases
directly to the creditor beginning with the first payment due after the petition date.

(10)    Attorney’s Fees for Debtor’s Counsel

       Confirmation of the plan shall constitute approval of the fees and expenses, unless the court
disallows or reduces them.

(11)    Vesting of Property

        Upon confirmation of this plan, all property of the Debtor’s estate shall vest in the Debtor subject to
any mortgages, liens or encumbrances not dealt with in the plan or the order confirming the plan.

(12)    Non-Standard Provisions

          (A) All holders and/or services of claims secured by liens on real property recognize that this Plan
provides for the curing of default on its claim and maintenance of payments while the case is pending, and
shall accept and apply all payments in accordance with the terms of the loan documents, the bankruptcy code
and the terms of this Plan, whether such payments are immediately applied to the loan or placed into some
type of suspense account. Upon completion of the Plan in full, the pre-petition arrearage shall be deemed
contractually cured. Holders and/or servicers of such secured claims shall notify the trustee, the debtor, and
the attorney for the debtor of any changes in the interest rate for an adjustable rate mortgage and the effective
date of the adjustment; and shall notify the trustee, the debtor and attorney for debtor of any change in the
taxes and insurance that would either increase or reduce the escrow portion of the monthly mortgage
payment; and to otherwise comply with 11 U.S.C. §524(i).


          (B) Louisiana Office of Motor Vehicles – Driver Reinstatement


The trustee will make installment payments to the Office of Motor Vehicles as follows:



                                                                    Interest                     Monthly
       Name                  License #                Amount          Rate         Term         Installment
Russell T. Flowers       XXXXX4454                   $1,736.88       0.0%          4-60           $ 30.47




                                                   Page 7 of 8
  Case 19-11127            Doc 9      Filed 10/03/19         Entered 10/03/19 10:06:10               Page 8 of 8



                                      CERTIFICATION OF COUNSEL

         I certify that I have explained the terms and conditions of, and obligations under, the foregoing plan
to the Debtor(s).

         Baton Rouge, Louisiana, this 3 October 2019.
                                   (month, date, year)



                                                                /s/Derren S. Johnson
                                                                Counsel for Debtor(s)



                    CERTIFICATION OF COUNSEL OR UNREPRESENTED DEBTOR(S)
                            REGARDING NON-STANDARD PROVISIONS

         I certify that this plan contains no non-standard provisions other than those set out in paragraph 12
and that any non-standard provision placed elsewhere in this plan is void.




                                                                /s/Derren S. Johnson
                                                                Counsel for Debtor(s)



Date: October 3, 2019                                           /s/ Russell T. Flowers____________
                                                                Debtor: Russell T. Flowers



                                                                /s/ Greta G. Flowers_____________
                                                                Debtor: Greta G. Flowers




                                                 Page 8 of 8
